Citation Nr: 0322967	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1957 to March 
1966, and again from March 1970 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, denied the 
benefits sought on appeal.  The Board considered these claims 
previously and remanded them for additional development in 
both December 1997 and April 2001.  All requested development 
having now been completed, this matter is properly returned 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran injured his back and neck during active 
service.

3.  The veteran's current disc disease of the cervical and 
lumbar spine is a composite of all injuries experienced by 
him over the course of his life, including injuries sustained 
during his periods of active service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

2.  A cervical spine disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
April 2001.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from April 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in April 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claims on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The evidence of record shows that the veteran injured his 
back and neck in two motor vehicle accidents and one fall 
during his periods of active service.  Specifically, in 1958, 
the veteran experienced facial abrasions in a motor vehicle 
accident; in 1961, he was thrown from a motor vehicle and 
lost consciousness; and, in 1963, he fell out of a truck and 
was treated for low back paravertebral muscle spasm.  
Although the veteran asserts that he received extensive 
treatment for a back injury following a helicopter crash and 
minor treatment for a back injury following a hard landing in 
a helicopter, there is no evidence of such treatment in the 
service medical records.

The veteran was discharged from active service in 1970 and 
began working as a delivery person for a parcel company.  
Post-service treatment records show complaints of back pain 
in 1981, followed by treatment in 1984 for a low back injury.  
Since that time, the veteran has required a number of 
surgeries on his lower back and one surgery on his neck.  
Most of the post-service treatment records only speak to the 
nature of the current disability; however, in December 1993, 
the veteran's private treating orthopedic surgeon opined that 
it was certainly plausible that current symptoms were related 
to injuries sustained during service.

In January 2000, the veteran underwent VA examination and was 
found to have post-operative degenerative disc disease of the 
cervical and lumbar spine with radiculopathy.  The examiner 
stated that it was impossible to know the etiology of the 
degenerative disc disease and whether any current disability 
was a result of an old injury to the neck and back.

The veteran underwent another VA examination in May 2002, and 
was found to have residual post-operative cervical fusion 
with cervical disc disease and residual post-operative lumbar 
disc disease.  The examiner noted that he had performed an 
extensive review of the veteran's claims folder and found 
that the veteran's current disability was not solely the 
result of inservice injuries because there were many 
documented injuries since discharge from service.  The 
examiner opined that the exact etiology of the current 
disability could not be determined; however, it was true to 
say that both the neck and back disabilities were composites 
of all injuries experienced by the veteran over the course of 
his life, including those injuries sustained during his 
periods of active service.

Given the evidence of record, the Board finds that there is 
no medical opinion of record suggesting that the veteran's 
current back and neck complaints are not in some way related 
to injuries experienced during his periods of active service.  
Although current disabilities are not solely the product of 
inservice injuries, they have been medically linked to the 
injuries shown in the veteran's service medical records.  It 
is important to note that even though all of the injuries 
related by the veteran to have taken place during service 
have not been verified, service medical records do show that 
the veteran sustained back and neck injuries in motor vehicle 
accidents and in a fall and the VA medical examiners who 
rendered opinions in this case based their opinions on that 
information.  Accordingly, the Board finds, resolving all 
reasonable doubt in favor of the veteran, that the veteran's 
current back and neck disabilities were incurred during 
service because current symptoms are a composite of all 
injuries experienced by the veteran over the course of his 
life, including those injuries sustained during service.  
Consequently, service connection is granted for a lumbar 
spine disability and for a cervical spine disability.


ORDER

Service connection for a lumbar spine disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a cervical spine disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

